DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinay (US 2019086674), and further in view of Samec (AU 2016233268).

With regard to claim 1, Sinay teaches an augmented reality (AR) device, in at least figure 2, comprising: a plurality of first variable focus lenses and a plurality of second variable focus lenses (Fig. 12, element 942 and 944, plurality being 942L/R and 944L/R), wherein each of the plurality of first variable focus lenses and each of the plurality of second variable focus lenses is an electrically tunable liquid crystal lens ([0099]; disclosing reflective liquid crustal diffraction lenses); a plurality of waveguides, wherein each of the plurality of waveguides is disposed between the plurality of first variable focus lenses and the plurality of second variable focus lenses (figure 10, element 940); a plurality of eye trackers configured to obtain a left eye vector by tracking a direction of a left eye of a user of the augmented reality device and a right eye vector by tracking a direction of a right eye of the user of the augmented reality device (Figures 10 and 13A and paragraphs  [0092] [0128]); a display module configured to project light of a virtual image toward the plurality of waveguides (paragraph [0008]); and one or more processors (paragraph [0049]; disclosing hardware processor).

In a relevant endeavor, Samec teaches; an AR device, in at least paragraphs [0253], [0495] and Fig. 6 element 604; configured to: determine a gaze vector and/or a point of focus ([0253]) showing how to determine the focus of the user’s eye based on an eye vergence (fig. 6, element 604) and disclosing adjusting refractive power ([0495]) in front of an eye until a light beam or spot swept across the eye forms an image at the retina that substantially ceases to move across the retina.
Therefore for those reasons stated above it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to provide the invention as stated by Sinay with the eye vergence and refractive power adjustments taught by the invention of Samec for the purpose of creating an AR device 

With regard to claim 2, Sinay and Samec teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein Sinay further teaches an augmented reality device, in at least in at least paragraph [0049] and [0061]; further comprising a memory ([0049]; digital memory, such as non-volatile memory) storing a program comprising one or more instructions ([0049]; processing caching and storage of data) ([0061]; instructions), wherein the one or more processors are further configured to perform operations by executing the one or more instructions of the program stored in the memory ([0061]; the controller 560 includes programming (e.g., instructions in a non-transitory medium) that regulates the timing and provision of image information).

With regard to claim 3, Sinay and Samec teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein Sinay further teaches an augmented reality device, in at least paragraph [0051], [0091] and figures 2 and 12; wherein when the user wears the AR device (fig. 2 wearable display system), the first left eye variable focus lens (fig. 12, element 942) is disposed at a position spaced apart from the left eye of the user by a first distance ([0051]; the images 190, 200 are spaced from the eyes 210, 220 by a distance 230 along an optical or z-axis that is parallel to the line of sight of the viewer), and the second left eye variable focus lens (fig. 12, element 944) is disposed at a position spaced apart from the left eye 

With regard to claim 4, Sinay and Samec teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein Sinay further teaches an augmented reality device, in at least figs. 2 and 12; wherein the one or more processors ([0061]; controller controls the operation) are further configured to control to apply a control voltage that generates a phase modulation profile relating to a position corresponding to the first focus adjustment region to the first left eye variable focus lens (paragraph [0221]; illumination sources 960, 934 may be configured to modulate in wavelength), and, based on the applied control voltage, adjust the refractive power of the first focus adjustment region by changing an angle at which liquid crystal molecules arranged at a position of the first focus adjustment region are arranged among liquid crystal molecules of the first left eye variable focus lens ([0068]; a switchable DOE may comprise a layer of polymer dispersed liquid crystal, in which microdroplets comprise a diffraction pattern in a host medium, and the refractive index of the microdroplets may be switched to substantially match the refractive index of the host material (in which case the pattern does not appreciably diffract incident light) or the microdroplet may be switched to an index that does not match that of the host medium (in which case the pattern actively diffracts incident light)).

With regard to claim 5, Sinay and Samec teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein Sinay 

With regard to claim 6, Sinay and Samec teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein Sinay further teaches an augmented reality device, in at least figs. 2 and 12; wherein the one or more processors ([0056]; Controller) are further configured to adjust the refractive power of the second focus adjustment region to be the same as the refractive power of the first focus adjustment region in a direction opposite to a direction of the refractive power of the first focus adjustment region ([0150]; Light that is transmitted (not shown) may pass through a powered optical element or lens such as refractive optical element 

With regard to claim 7, Sinay and Samec teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein Sinay further teaches an augmented reality device, in at least figs. 2 and 12; wherein the one or more processors ([0056]; Controller) are further configured to determine the second focus adjustment region (944) based on the left eye vector such that the first focus adjustment region (942) and the second focus adjustment region are aligned in a direction of the left eye vector ([0053]; Consequently, a particular accommodated state may be said to be associated with a particular one of depth planes 240, with has an associated focal distance, such that objects or parts of objects in a particular depth plane are in focus when the eye is in the accommodated state for that depth plane).

With regard to claim 8, Sinay and Samec teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein Sinay further teaches an augmented reality device, in at least figs. 2 and 12; wherein a size of the first focus adjustment region is determined based on a size of a virtual object that is a partial region of the virtual image output through a left eye waveguide ([0053]; Consequently, a particular accommodated state may be said to be associated with a particular one of depth planes 240, with has an associated focal distance, such that objects or parts of objects in a particular depth plane are in focus when the eye is in the accommodated state for that depth plane).

With regard to claim 9, Sinay and Samec teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein Sinay further teaches an augmented reality device, in at least figs. 2 and 12; wherein a size of the second focus adjustment region is determined based on a size of a virtual object that is a partial region of the virtual image output through a left eye waveguide and a spaced distance between the first left eye variable focus lens and the second left eye variable focus lens ([0053]; Consequently, a particular accommodated state may be said to be associated with a particular one of depth planes 240, with has an associated focal distance, such that objects or parts of objects in a particular depth plane are in focus when the eye is in the accommodated state for that depth plane).

With regard to claim 10, Sinay and Samec teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein Sinay further teaches an augmented reality device, in at least figs. 2 and 12; wherein a plurality of a first focus adjustment regions (Fig. 12, element 942 and 944) are provided on the first left eye variable focus lens, and wherein the one or more processors ([0056]; Controller) are further configured to adjust refractive powers of the plurality of first focus adjustment regions such that different vergences are formed according to the plurality of first focus adjustment regions ([0052]; changing the focus of the lenses of the eyes, or accommodating the eyes, to change focus from one object to another object at a different distance will automatically cause a matching change in vergence to the same 

With regard to claim 11, Sinay teaches an augmented reality (AR) device, in at least figure 2, comprising: a plurality of first variable focus lenses  and a plurality of second variable focus lenses (Fig. 12, element 942 and 944, plurality being 942L/R and 944L/R),), wherein each of the first variable focus lenses and each of the second variable focus lenses is an electrically tunable liquid crystal lens ([0099]; disclosing reflective liquid crustal diffraction lenses); a plurality of waveguides, wherein each of the plurality of waveguides is disposed between the plurality of first variable focus lenses and the plurality of second variable focus lenses (figure 10, element 940); a plurality of eye trackers configured to obtain a left eye vector by tracking a direction of a left eye of an user of the augmented reality device and a right eye vector by tracking a direction of a right eye of the user of the augmented reality device (Figures 10 and 13A and paragraphs  [0092] [0128]); a display module configured to project light of a virtual image toward the plurality of waveguides (paragraph [0008]); and one or more processors (paragraph [0049]; disclosing hardware processor, and [0056]; controller) configured to: determine a first focus adjustment region of a first left eye variable focus lens among the plurality of first variable focus lenses based on the left eye vector obtained from the plurality of eye trackers and determine a third focus adjustment region of a first right eye variable focus lens among the plurality of first variable focus lenses based on the right eye vector, obtain a gaze point based on the left eye vector and the right eye vector, adjust a refractive power of the first focus adjustment region and a 
Sinay fails to expressly disclose an AR device, configured to: determine a first focus adjustment region of a first left eye variable focus lens among the plurality of first variable focus lenses based on the left eye vector obtained from the plurality of eye trackers and determine a third focus adjustment region of a first right eye variable focus lens among the plurality of first variable focus lenses based on the right eye vector, obtain a gaze point based on the left eye vector and the right eye vector, adjust a refractive power of the first focus adjustment region and a refractive power of the third focus adjustment region based on the gaze point, to change a focal length of a real world object, adjust a refractive power of a second focus adjustment region of a second left eye variable focus lens among the plurality of second variable focus lenses and refractive power of a fourth focus adjustment region of a second right eye variable focus lens among the plurality of second variable focus lenses, and independently adjust the refractive power of the second focus adjustment region and the refractive power of the 
In a relevant endeavor, Samec teaches; an AR device, in at least paragraphs [0253], [0495] and Fig. 6 element 604; configured to: determine a gaze vector and/or a point of focus ([0253]) showing how to determine the focus of the user’s eye based on an eye vergence (fig. 6, element 604) and disclosing adjusting refractive power ([0495]) in front of an eye until a light beam or spot swept across the eye forms an image at the retina that substantially ceases to move across the retina.
Therefore for those reasons stated above it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to provide the invention as stated by Sinay with the eye vergence and refractive power adjustments taught by the invention of Samec for the purpose of creating an AR device with eye tracking and adjustment usable by those with defects of the eye as stated in the ISR submitted 09/13/2021 as well as paragraph [0165].

With regard to claim 12, Sinay teaches an operating method of an augmented reality (AR) device, in at least fig 2 and 12; the operating method comprising: obtaining a left eye vector by tracking a direction of a left eye using a first eye tracker ([0091]; Inward-facing cameras may be used for directly imaging the eye such as for eye tracking.) and obtaining a right eye vector by tracking a direction of a right eye using a second eye tracker ([0091]; Inward-facing cameras may be used for directly imaging the eye such as for eye tracking.); obtaining a gaze point ([0138];  Based on the location the portion of the composite retinal image or map to which this “instantaneous” or “real-
Sinay fails to expressly disclose an AR device, determining a first focus adjustment region of a first left eye variable focus lens based on the obtained left eye vector and determining a third focus adjustment region of a first right eye variable focus lens based on the obtained right eye vector; based on the adjusted refractive power of the first focus adjustment region and the adjusted refractive power of the third focus adjustment region, adjusting a refractive power of a second focus adjustment region of a second left eye variable focus lens and a refractive power of a fourth focus adjustment region of a second right eye variable focus lens; and projecting light of a virtual image toward a waveguide using a display module. In a relevant endeavor, Samec teaches; an AR device, in at least paragraphs [0253], [0495] and Fig. 6 element 604; configured to: determine a gaze vector and/or a point of focus ([0253]) showing how to determine the focus of the user’s eye based on an eye vergence (fig. 6, element 604) and disclosing 
Therefore for those reasons stated above it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to provide the invention as stated by Sinay with the eye vergence and refractive power adjustments taught by the invention of Samec for the purpose of creating an AR device with eye tracking and adjustment usable by those with defects of the eye as stated in the ISR submitted 09/13/2021 as well as paragraph [0165].

With regard to claim 13, Sinay and Samec teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 12, wherein Sinay further teaches an augmented reality device, in at least fig. 2 and 12; wherein the adjusting the refractive power of the first focus adjustment region and the refractive power of the third focus adjustment region comprises: applying a control voltage that generates a phase modulation profile (paragraph [0221]; illumination sources 960, 934 may be configured to modulate in wavelength), relating to a position corresponding to the first focus adjustment region to the first left eye variable focus lens; and based on the applied control voltage, adjusting the refractive power of the first focus adjustment region by changing an angle at which liquid crystal molecules arranged at a position of the first focus adjustment region are arranged among liquid crystal molecules of the first left eye variable focus lens ([0068]; a switchable DOE may comprise a layer of polymer dispersed liquid crystal, in which microdroplets comprise a diffraction pattern in a host 

With regard to claim 14, Sinay and Samec teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 12, wherein Sinay further teaches an augmented reality device, in at least fig. 2 and 12; wherein the adjusting of the refractive power of the first focus adjustment region and the refractive power of the third focus adjustment region comprises: measuring a depth value of a real world object disposed on the gaze point using a depth sensor ([0383]; For example, the ophthalmic system can project the image from a depth plane that is relatively near the wearer and push the image back (e.g., increase the distance between the wearer and the depth plane); and adjusting the refractive power of the first focus adjustment region based on the measured depth value so as to adjust a focal length of a virtual object which is a partial region of the virtual image ([0053]; Consequently, a particular accommodated state may be said to be associated with a particular one of depth planes 240, with has an associated focal distance, such that objects or parts of objects in a particular depth plane are in focus when the eye is in the accommodated state for that depth plane).



With regard to claim 16, Sinay and Samec teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 12, wherein Sinay further teaches an augmented reality device, in at least figs 2 and 12; wherein the adjusting of the refractive power of the second focus adjustment region and the refractive power of the fourth focus adjustment region comprises: adjusting the 

With regard to claim 17, Sinay and Samec teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 12, wherein Sinay further teaches an augmented reality device, in at least figs. 2 and 12; further comprising determining the second focus adjustment region (944) based on the left eye vector such that the first focus adjustment region (942) and the second focus adjustment region are aligned in a direction of the left eye vector ([0053]; Consequently, a particular accommodated state may be said to be associated with a particular one of depth planes 240, with has an associated focal distance, such that objects or parts of objects in a particular depth plane are in focus when the eye is in the accommodated state for that depth plane).

With regard to claim 18, Sinay and Samec teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 12, wherein Sinay further teaches an augmented reality device, in at least figs. 2 and 12; wherein a size of the first focus adjustment region is determined based on a size of a virtual object that is a partial region of the virtual image output through the waveguide ([0053]; 

With regard to claim 19, Sinay and Samec teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 12, wherein Sinay further teaches an augmented reality device, in at least figs. 2 and 12; wherein a size of the second focus adjustment region is determined based on a size of a virtual object that is a partial region of the virtual image output through the waveguide and a spaced distance between the first left eye variable focus lens and the second left eye variable focus lens ([0053]; Consequently, a particular accommodated state may be said to be associated with a particular one of depth planes 240, with has an associated focal distance, such that objects or parts of objects in a particular depth plane are in focus when the eye is in the accommodated state for that depth plane).

With regard to claim 20, Sinay and Samec teach all of the claimed limitations of the instant invention as have been outlined above with respect to claim 12, wherein Sinay further teaches an non-transitory computer readable recording medium, in at least ([0049]; as well as digital memory, such as non-volatile memory (e.g., flash memory or hard disk drives)) storing a program for executing the operating method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872